ORDER

PER CURIAM.
Appellant, Michael White, was convicted of assault in the first degree and armed criminal action, and was sentenced to consecutive sentences of life and twenty years’ imprisonment, respectively. This court affirmed his conviction. State v. White, 11 S.W.3d 698 (Mo.App. E.D.1999). White now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without a hearing. White alleges that he was denied his right to effective assistance of counsel in that his trial attorney (1) failed to challenge the composition of the venire panel and jury, which consisted entirely of Caucasians and (2) failed to call a witness whom White claims would have testified that White did not commit the crimes for which he was convicted.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. As an extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).